Case: 1:20-cv-06507 Document #: 19 Filed: 12/14/20 Page 1 of 1 PageID #:101


                                                                  FIL/1E4/2D020            SH
Sena BAVI                                  December 14th, 2020
                                                                       12
                                                                              . BRUTO    N
                                                                    THOMA.SDG
                                                                            IS T R IC T COURT
                                                                 CLERK, U.S
aristideoscar@yahoo.fr                                     to

8154 S Clyde ave                            Honorables Judge Andrea WOOD

Chicago, IL 60617                          Magistrate Judge Sheila M. FINNEGAN

                                            (1:cv-20-6507)



Motion to dismiss Attorney representation application.


Dear Honorables,

I respectfully come to ask you to dismiss my Attorney representation motion.
Indeed, receiving $ 3106 compensation from Department of Veteran for service
connected disability and the earning of my food delivery despite of the reduction
of this earning because of the severe emotional distress due to panick attack, threat
of arrestation, night marre, the worse of my service connected disability, my Covid
19 infection due to City Officals include Police officers intentional negligence, I
humbly ask you to dismiss or withdraw my attorney representation motion.

I choose my multiple evidence and GOD as attorney and I ask these police officers
to defend themselves by presenting their material evidence because having lied by
issuing me false tickets, I no longer believe in their word.

while waiting for the manifestation of justice and the reparation of the sanitary and
economic damage to me caused by the City of Chicago and his Police Officer, I
ask you to accept the expression of my respectful greetings

Sincerely yours.

Sena BAVI
US Army Disabled Veteran
